Title: Enclosure: Jean David’s Petition and Memorial to Congress on American Viticulture, [ca. 1 February 1816]
From: David, Jean
To: United States Congress


            
              ca. 1 Feb. 1816
            
            Projet de Petition et Memoire Sur l’utilité de la culture de la vigne. Par J. D——
            ————
            Les avantages que les Etats Unis d’Amerique retireroient de la culture de la vigne Sont immenses: il n’est aucunne personne un peu versée dans les principes de l’economie politique et du commerce, qui ne comprenne combien il Seroit precieux pour ce pays, de pouvoir, non seulement Se passer des vins et des eaux-de-vie d’Europe; ce qui changeroit en Sa faveur la balance de Son commerce avec cette partie du monde; mais encore de pouvoir en exporter dans les isles antilles, et dans les colonies Espagnoles qui ont Secoué le joug de leur Metropole, et dont le produit serviroit à payer le Sucre, le Café, le cacao et autres marchandises que l’on retire de ces contrées.
            En outre le luxe qui S’est prodigieusement accru dans les Etats Unis, est une des principales causes que Son change avec l’Europe est constamment à Son desavantage; ce qui prouve que les Etats Unis retirent plus de l’Europe qu’ils ne lui donnent; inconvenient majeur qui tend à ruiner ce pays.
            une administration Sage et prevoyante doit donc prendre touts les moyens qui Sont en Son pouvoir pour diminuer la Somme des importations etrangéres; et un des meilleurs Sans doute est l’introduction de la nouvelle branche de produit que je propose, puisque, ainsi que je l’ai dit non seulement elle allegeroit les etats unis du tribut qu’ils payent à l’Europe pour les vins et les eaux-de-vie; mais encore les mettroit dans quelques années en état d’en exporter dans le Sud de l’amerique.
            Il n’y auroit donc d’autre raison pour que le Gouvernement ne S’empressât pas de favoriser cette culture, que l’incertitude de Sa reussite; mais ceci n’est plus un problême, puisque on est parvenu à faire du vin, quoique en petite quantité dans quelques contrées des Etats Unis, et puisqu’on trouve dans les forêts de la virginie, et Sans doute ailleurs aussi, des vignes Sauvages qui produisent des raisins agreables au goût et avec lesquels on a fait du bon vin.
            D’après ces considerations Le Sr D—— Se proposant de Se livrer à la culture de la vigne qu’il entend parfaitement ainsi que la maniére de faire le vin, demande à la Legislature des Etats Unis une prime deDollars par chaque barrique de vin et une prime deDollars pour chaque barrique d’eau-de-vie, provenant de Ses plantations.
            Cette Prime est juste et necessaire.—
            Juste, parceque celui qui  enrichira ce pays d’un pareil produit merite une recompense.—
            Necessaire, parceque le Sr D—— n’ayant pas des facultés pecuniaires suffisantes pour une pareille entreprise; ce n’est que l’appui d’un benefice analogue aux avances qu’il faudra faire, qui pourra lui procurer des interessés.
            Il S’attend a ce qu’on lui dise:—que pour prouver du qu’on peut faire du vin dans les Etats Unis, il S’est etayé sur ce qu’on en fait dans quelques contrées.
            
            Si donc on y fait du vin sans qu’il ait été pour cela necessaire d’accorder une prime; Sa demande aujourd’hui paroit n’être pas fondée.—
            il repond—Que Si les etablissements existants en ce genre prouvent qu’on peut faire du vin dans les Etats-unis; attendu le peu de Succés qu’ils ont eu jusqu’à ce jour, ils prouvent egalement une de ces deux choses:
            Ou que des obstacles que le Sr D—— ne sauroit deviner S’opposent à cette culture.
            ou que ceux qui l’ont entreprise ne prennent pas touts les moyens convenables a Son entière reussite et dans ces deux cas il croit être fondé a demander une prime, Soit comme encouragement, Soit comme une recompense; ainsi qu’on accorde un brevet d’invention à celui qui fait la decouverte d’une machine nouvelle; et Si l’on pouvoit obtenir un brevet d’invention pour le Sujet dont il S’agit, Le Sr D—— borneroit la Ses pretentions, mais comme la chose ne peut pas être, il Se croit fondé a demander une prime Sans laquelle il lui est  impossible d’entreprendre cette culture—
            Cependant Si le Gouvernement jugeoit à propos de le recompenser de toute autre maniére, ou qu’il preferât que cet etablissement Se fit pour Son propre compte Sous la Direction du Sr David, celui ci y accederoit avec plaisir persuadé qu’on lui accorderoit une recompense  proportionnée aux avantages qu’il auroit procuré aux Etats unis d’Amerique
            Le Sr David a entendu dire qu’un pareil etablissement pour compte du Gouvernement, avoit eu lieu dans la Caroline du nord, mais que le Directeur etant mort on avoit été obligé de l’abandonner. Si la chose est ainsi, il n’y auroit alors qu’a continuer ce qui est commencé, en corrigeant les   erreurs dans lesquelles l’ancien directeur pourroit être tombé.—
           
            Editors’ Translation
            
              
                ca. 1 Feb. 1816
              
              Draft  Petition and Memorial  on the usefulness of cultivating vineyards. By J. D——
              ————
              The advantages to the United States of America from the cultivation of vineyards are immense. No one even slightly knowledgeable about  the principles of political economy and commerce fails to understand how valuable it would be if this country could not only do without wines and brandies from Europe, which would change in its favor the balance of its commerce with that part of the world, but also allow for the  export of some of it to the Antilles and to the Spanish colonies that have shaken off the yoke of their mother country, the profit of which would be used to pay for sugar, coffee, cocoa, and other merchandise that is obtained from these regions.
              Moreover, the luxury that has prodigiously increased in the United States is one of the main reasons why its exchange with Europe is constantly at a disadvantage, which proves that the United States receives more from Europe than it gives back. This major shortcoming tends to ruin this country.
              A wise and farsighted administration must therefore use all the means in its power to decrease foreign imports, and one of the best ways to do so is no doubt the introduction of the new branch of product I am proposing, since, as I have mentioned, it would not only reduce the tribute the United States pays to Europe for wines and brandies, but, in a few years, it would also give the United States the ability to export some of them to South America.
              Only the uncertainty of  success would prevent the government from hastening to favor this cultivation, but this is no longer a problem, since in some regions of the United States wine has been successfully produced, though in small quantities, and because in the forests of Virginia, and probably elsewhere also, one can find wild vines that produce tasty grapes from which good wine has been made.
              From these considerations, Mr. D——  proposes to dedicate himself to viticulture, which he understands perfectly, as well as he comprehends the making of wine, and he is asking the legislature of the United States for a subsidy ofdollars per barrel of wine anddollars per barrel of brandy produced on his plantations.
              This subsidy is just and necessary.—
              Just, because the person who will enrich this country with such a product deserves a reward.—
              Necessary because, Mr. D—— lacking sufficient financial means for such an enterprise, only the prospect of a profit similar to the necessary advances will attract interested people to him.
              He expects to be reminded that he argued that wine is being produced in some regions in order to prove that wine can be made in the United States.
              Therefore, if wine is produced without the need for a subsidy, his request today does not seem to be well-founded.
              He replies that if the existing establishments of this kind prove that wine can be made in the United States, considering what little success they have had until now, they also prove one of the following two things:
              Either that obstacles that Mr. D—— cannot predict hamper this cultivation.
              Or that those who undertake it  are not taking all of the appropriate measures to achieve complete success; and in both cases, he believes himself justified in requesting a subsidy, either as an encouragement or as a reward, just as a patent of invention is granted to a person who discovers a new machine; and if one could obtain a patent for the matter at hand, Mr. D—— would limit his claims then and there, but since this cannot be, he feels justified in asking for a subsidy, without which it would be impossible for him to undertake this work—
              However, if the government deems it appropriate to reward him in any other manner or if it would prefer this enterprise to be undertaken on its own account under the direction of Mr. David, he would oblige with pleasure, convinced that he would be granted a reward in proportion to the advantages he would have procured to the United States of America.
              Mr. David heard that such an enterprise on behalf of the government had been undertaken in North Carolina, but that the director having died, it had been abandoned. If this is the case, one would only have to continue what has been started and  correct any errors into which the former director may have fallen.—
            
          